Citation Nr: 1311689	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  04-31 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a calcaneal spur of the left foot. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1987 and from February 3, 2003 to August 15, 2004.  The Veteran also served in the Reserves from 1988 to 2004. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in February 2003 of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, which, in part, determined that new and material evidence had not been submitted to reopen the claim for service connection for a calcaneal spur of the left foot and denied entitlement to service connection for bilateral hearing loss, tinnitus, and lupus. 

In April 2006, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a July 2006 decision, the Board reopened the issue of entitlement to service connection for a calcaneal spur of the left foot and remanded the issues listed above for additional development.

The issue of entitlement to service connection for lupus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In addition to his service-connected plantar fasciitis, the Veteran has also been diagnosed with a calcaneal spur of the left foot.

2.  The symptomatology of the Veteran's calcaneal spur of the left foot cannot clearly be distinguished from that of his service-connected plantar fasciitis as the calcaneal spur is a radiographic manifestation of the service-connected plantar fasciitis and not a separate entity.

3.  The Veteran's current bilateral hearing loss clearly and unmistakably existed prior to his second period of active service, and was likely aggravated by his final period of active service.

4.  The Veteran's current tinnitus clearly and unmistakably existed prior to his second period of active service, and was likely aggravated by his final period of active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a calcaneal spur of the left foot are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Given the favorable disposition of the claims for service connection for a calcaneal spur of the left foot, bilateral hearing loss and tinnitus; the Board finds that all notification and development actions needed to fairly adjudicate these claims has been accomplished as to these issues.




II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent and credible lay evidence may establish the presence of observable symptomatology and, in certain circumstances, may provide a basis for establishing entitlement to service connection.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the lay testimony and make a credibility determination as to whether it supports service connection.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Medical evidence is therefore not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Nonetheless, although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, separated shoulder, pes planus (flat feet), tinnitus (ringing in the ears), varicose veins, etc., they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (indicating lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  See VAOGCPREC 3-2003.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).

In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

As explained in Wagner, 370 F.3d at 1096, and more recently in Patrick, "both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick, 668 F.3d at 1328.

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation is not applicable unless the pre-service disability underwent an increase in severity during service.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The determination of whether a preexisting disability was aggravated by service is a question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether such worsening constitutes an increase in disability or was the result of natural progression of the injury or disease.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition (as contrasted to the symptoms) has worsened.  See Davis (John F.) v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

As noted, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).  

Active military, naval, or air service includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. §101(24) (West 2002); see also 38 C.F.R. § 3.6(a) (2012).  ACDUTRA includes full-time duty performed by members of the National Guard of any State.  38 C.F.R. § 3.6(c) (3) (2012). 

Service connection is warranted for disability resulting from disease or injury that was incurred in or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 1110, 1131.  However, only an individual's injury, and not disease, can be service-connected if incurred during inactive duty for training (INACDUTRA).  See VAOPGCPREC86-90 (July 18, 1990); Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).

The claimant in this case is a "veteran" based on his two periods active duty service as noted hereinabove.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on those periods of service.  However, in order for the appellant to achieve "veteran" status and be eligible for service connection for disability claimed during his non-active duty in the Reserves and/or National Guard, the record must establish by a preponderance of the evidence that he was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or he was disabled from an injury incurred or aggravated during inactive duty training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). 

Review of the record shows that the Veteran filed the claims for service connection for lupus, bilateral hearing loss, tinnitus, and a calcaneal spur of the left foot in May 2002.  Subsequent to filing the claims, the Veteran returned to active duty in February 2003 and he served until August 2004. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Entitlement to service connection for a calcaneal spur of the left foot.

The evidence of record shows that a bone spur of the left heel was detected upon x-ray examination in February 1997.  The service treatment records for the Veteran's second period of service show that he had complaints of pain in the left heel in service.  

Service connection for right and left pes planus with plantar fasciitis was granted in June 2005. 

Per the July 2006 remand instructions, the Veteran underwent a VA examination in October 2008 to determine whether the calcaneal spur of the left foot increased in severity during the his second period of service and whether the symptoms of pain in the left foot and heel can be attributed to the service-connected pes planus and plantar fasciitis.  The examiner felt that it was entirely speculative to separate the calcaneal spur from the process of plantar fasciitis.  It was also totally speculative to date the onset of the calcaneal spur since serial x-rays were not present.  Regarding the issue of whether the calcaneal spur of the left foot increased in severity during the Veteran's second period of service, the examiner opined that it was not medically possible to make this determination since the x-rays that had been taken and reported had been done on different machines with different techniques and there was no general quantitation of the size of the calcaneal spur by the radiologist.

Regarding whether the symptoms of pain in the left foot and heel can be attributed to the service-connected pes planus and plantar fasciitis, the examiner determined that the calcaneal spur was a radiographic manifestation of the service-connected plantar fasciitis and not a separate entity.

The diagnosis was left foot plantar fasciitis with associated calcaneal spur and pes planus deformity, bilateral, with accompanying degenerative arthritis of the ankle, midfoot and first metatarsophalangeal joint.  The examiner again expressed that the symptoms were related to the service-connected pes planus and plantar fasciitis as the calcaneal spur was simply a manifestation of this process.  It was not possible to quantify the size of the calcaneal spur because of the nature of radiographic techniques and the fact that radiologists generally do not measure this or even comment about how large it is or if it has increased.  The examiner also noted that the Veteran's symptoms of plantar fasciitis were present during the first period of active service and it was at least as likely as not that the Veteran's symptoms of plantar fasciitis did indeed increase in severity during his second period of service.

In this case, the Veteran's service connection claim is unusual in that he has already established service connection for plantar fasciitis and pes planus, and the examiner in October 2008 was unable to disassociate the calcaneal spur from the plantar fasciitis, which he opined had increased in severity during service.  

The scope of a foot disability claim includes any foot disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran has contended that all of his foot disability/impairment is related to his military service, and he is not expected to have the ability to identify all of the reasons for his foot pain, as he does not possess the requisite medical expertise.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the remaining question is whether all of the Veteran's current foot impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The October 2008 VA examiner specifically noted that the calcaneal spur was a radiographic manifestation of the service-connected plantar fasciitis and not a separate entity.  Thus, with resolution of reasonable doubt in favor of the Veteran, the Veteran's calcaneal spur of the left foot is part and parcel of any foot disability however diagnosed.

In view of the foregoing, the symptomatology of the Veteran's calcaneal spur of the left foot cannot clearly be distinguished from that of his service-connected plantar fasciitis.  Therefore, service connection is warranted for a calcaneal spur of the left foot.  However, as detailed above, the practical effect of this decision is that all of the Veteran's podiatric impairment is to be attributable to the already service-connected plantar fasciitis.  In other words, given that the Veteran's calcaneal spur and plantar fasciitis both produce pain in the foot which cannot be disassociated from one another, to assign separate disability ratings for a calcaneal spur and plantar fasciitis would potentially violate the rule against pyramiding pursuant to 38 C.F.R. § 4.14.  

Hearing loss and Tinnitus

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385. 

At the hearing before the Board in April 2006, the Veteran stated that he has had hearing loss and tinnitus since his first period of service and that he had noise exposure during his first period of service in the Marines Corps.  He testified that he also sustained a lot of noise exposure from machinery and trucks while serving in the Army Reserves.  

The Veteran also testified that he had ringing in the ears since his first period of service.  

Review of the record shows that the Veteran did not have hearing loss for VA purposes upon separation examination in November 1987 for his first period of service.  See 38 C.F.R. § 3.385 (2012).  

On the authorized audiological evaluation in November 1987 for separation from active duty, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
15
15
15
LEFT
10
15
10
15
30


On the authorized audiological evaluation in January 1988, for enlistment in the Reserves, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
20
LEFT
15
5
0
15
30


However, the record shows that hearing loss in the left ear was detected upon Reserves examination in October 1992.  

On the authorized audiological evaluation in October 1992, during his Reserves duty, pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
30
30
LEFT
20
25
20
25
40


On an authorized audiological evaluation in October 1995, during his Reserves duty, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
30
25
LEFT
15
25
20
30
45

Hearing loss in the right ear was also detected upon Reserves examination in August 1999. 

On the authorized audiological evaluation in August 1999, prior to active duty, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
35
LEFT
15
20
25
35
55


An October 1999 audiology report from the Naval Hospital in San Diego indicates that the Veteran reported being exposed to noise in service for over 10 years and he reported having intermittent tinnitus in the right ear.  

On the authorized audiological evaluation in January 2002, prior to active duty, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35
LEFT
20
25
25
35
45

A January 2002 Reserves record notes that the Veteran reported having ringing in the ears.  

During an audiological evaluation in August 2003, during his second period of active duty, the Veteran endorsed bilateral hearing loss.

On the authorized audiological evaluation in August 2003, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
35
35
LEFT
20
25
30
45
55


On the authorized audiological evaluation in January 2004, upon Medical Board examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
40
40
LEFT
15
25
25
45
55

In February 2004, the Veteran had complaints of ringing in the ears.  

A September 2004 VA treatment record notes that the Veteran reported having chronic tinnitus.

Per the July 2006 remand instructions, the Veteran underwent a VA examination in October 2008.  The examiner noted that the enlistment examination in November 1977 indicated normal hearing in both the left and right ears.  He noted that the February 2003 entrance examination for his second tour of duty indicated hearing within normal limits from 500Hz to 2000Hz with a mild hearing loss noted at 3000Hz to 6000Hz in both the left and right ears.  Subsequent audiograms also revealed hearing loss.  The examiner noted that the Veteran served on active and Reserves duty and that he had noise exposure to include heavy equipment, pumps and firearms.  He reported some usage of hearing protection but not during wartime.  He noticed tinnitus in the late 1980s and thereafter whenever he was in the presence of loud noises.  He presented with constant bilateral tinnitus.

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
45
50
LEFT
20
30
35
45
60

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  

The examiner noted while the Veteran had normal hearing on his entrance examination in November 1977, he had hearing loss during his first tour and on his separation examination in 1987.  The examiner also noted that the entrance examination for his second tour of duty in 2003 indicated hearing loss and the separation examination at the end of the second tour of duty in 2004 indicated a progression of hearing loss and tinnitus in both ears.  The examiner opined that the onset of the Veteran's hearing loss was during his first tour of duty between 1977 and 1987.  The hearing loss noted at that time was at least as likely as not related to noise exposure during his first tour of duty.  Progression of hearing loss and tinnitus was noted in the service treatment records during his second tour of duty.  Thus, the examiner concluded that the progression of the hearing loss and tinnitus during the second tour of duty was at least as likely as not beyond the natural progression of a preexisting condition.

Significantly, while the evidence of record shows a decrease in the Veteran's hearing during his first period of service, the level of hearing noted at the time of discharge in November 1987 does not qualify as a hearing loss disability for VA purposes upon separation examination in November 1987 for his first period of service.  See 38 C.F.R. § 3.385 (2012).  The evidence certainly reveals that the Veteran's hearing began to decline during his first period of service, but the Veteran did not have a hearing loss disability for VA purposes until after his first period of service, as illustrated by the audiogram findings noted above.  

However, regardless of this fact, service connection for bilateral hearing loss and tinnitus is warranted on the basis of aggravation of a preexisting condition.

As noted above, the Veteran had bilateral hearing loss and reports of tinnitus prior to his second period of active duty.  It was noted on his entrance examination conducted prior to his second period of active duty.  Thus, the presumption of soundness at entry with respect to hearing loss does not attach.  The Veteran clearly and unmistakably had a pre-existing hearing loss prior to his second period of active service which began in 2003.  In other words, in view of the fact that the Veteran's pre-existing hearing loss and tinnitus disabilities were known upon entry into his second period of active duty, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003. 

The next prong of the Wagner test is to show by clear and unmistakable evidence that the disability was not aggravated during service.  Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disability is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this instance, the October 2008 VA examiner opined that the progression of the hearing loss and tinnitus during the second tour of duty was at least as likely as not beyond the natural progression of a preexisting condition.

While the October 2008 VA examiner did not specifically opine as to whether this aggravation was permanent, the burden to show no aggravation of a pre-existing disease or disability during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant, 17 Vet. App. at 131.  A lack of aggravation must be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096.

What is clear in this case is that the Veteran had hearing loss and tinnitus disabilities which existed prior to his entrance into his second period of active service.  

Significantly, there is no contrary medical opinion of record which indicates that the Veteran's hearing loss and tinnitus during the second tour of duty were at least as likely as not the result of natural progression of a preexisting condition.  Therefore, the Board concludes that the evidence supportive of the claim is at least in equipoise with that against the claim.  

While VA may undergo additional development in an effort to further clarify the issue, to do so in this case would only serve the purpose of obtaining negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant); see also Douglas v. Shinseki, 23Vet. App. 19, 24 (2009) (precluding VA from obtaining evidence to rebut a presumption would render meaningless the statutory mandate that a presumption may be rebuttable with affirmative evidence to the contrary).

In sum, for the reasons and bases discussed above, all doubt is resolved in favor of the Veteran, and service connection for bilateral hearing loss and tinnitus, is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a calcaneal spur of the left foot is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted. 









REMAND

A review of the Veteran's claims file reveals that further development is required prior to the adjudication of the claim of service connection for lupus.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 
The Veteran contends that he contracted lupus during his periods of service to include his time in the Reserves.  

The Veteran's service treatment records from both his periods of active duty demonstrate that he had a multitude of complaints related to his skin.  

Specifically, an October 1980 service treatment record indicated that the Veteran presented with a 2 week history of a puritic scalp rash which was also on his bilateral hands and forearms. 

A February 2001 private treatment note, prior to the Veteran's second period of active service, noted that the Veteran had a skin condition that forced him to avoid the sun.

In the Veteran's July 2003 Post-Deployment Health Assessment related to his second period of active duty, the Veteran reported that he experienced skin diseases and rashes both during and after his deployment in Kuwait.

The Veteran underwent a general VA examination in May 2005 which revealed a diagnosis of seborrheic dermatitis, resolved.

The Board also notes that in the most recent June 2009 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) denied the Veteran's claim for service connection, in part, on the basis that there was no evidence of a current disability of lupus.  

However, a February 2007 VA dermatology clinic treatment note indicated that the Veteran had a history of Discoid Lupus Erythematous diagnosed via biopsy in 2000.  The Veteran reported that he had flare-ups about once a week.  The assessment was Discoid Lupus Erythematous.

The Veteran has yet to undergo a VA examination for his claimed lupus disability.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

As there is evidence of a current lupus disability that may have had its onset during the Veteran's first period of service and then preexisted his second period of service, a VA examination is necessary to obtain competent medical evidence in order to sufficiently address the Veteran's claim.  

Under these circumstances, a specific VA examination and medical opinion-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim of service connection for a lupus disability.  See 38 U.S.C.A. § 5103A (d) (2) (West 2002 & Supp. 2012), 38 C.F.R. § 3.159(c) (4) (i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for a skin disability and/or lupus.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All VA treatment records dated since August 2006.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the veteran for a VA examination by an appropriate physician who is able to determine the nature and etiology of his claimed lupus disability. 

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should provide an opinion as to whether the Veteran has a current diagnosis of lupus and if so, whether it is at least as likely as not (50 percent probability or more) that the lupus was incurred in or is related to the Veteran's first period of active duty (November 1977 to December 1987), and whether it is at least as likely as not (50 percent probability or more) that the lupus increased in severity during the second period of service (February 2003 to August 2004).  If the lupus increased in severity during the second period of service, the examiner should provide an opinion as to whether any increase in severity during service was beyond the natural progress of the preexisting condition. 

Regardless of the answers to the above questions, the examiner should also opine as to whether any current lupus disability is at least as likely as not (at least a 50 percent probability) related to the Veteran's active service.

All necessary studies should be accomplished if deemed necessary.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner should consider the Veteran's statements regarding the diagnosis of lupus and how his symptoms increased in severity when he got to Iraq, especially in relation to his other conditions including complaints of joint pain and various skin disorders.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L.B. Cryan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


